In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 459-171 B; to the Court of Appeal, Fourth Circuit, No. 2007-K-1197.
Granted. The trial court’s September 13, 2007 ruling on the motion to suppress is reversed, and the matter is remanded to the trial court for continuation of the trial. See La.Code Crim. Proc. Ann. art. 703(F) (2003); see also State v. Smith, 392 So.2d 454, 458 n. 6 (La.1980) (holding the hearsay rule is not required to be applied at a suppression hearing).
JOHNSON, J., would deny the writ.